Wright and. Leslie were charged with the murder of John Adams. The charge was investigated by W.E. Lowe, justice of the peace of precinct No. 2 of Erath County. The defendants were remanded to jail without bail. They afterwards applied to Judge Straughan for a writ of habeas corpus, and, upon a full hearing of the testimony, were again remanded without bail. From this order and judgment thereon the relators appeal to this court. We have very carefully read the statement of facts; and, while it is not proper for us to comment upon the same, we think that, when all the facts are considered, a case of murder in the first degree has been made beyond any controversy, thus complying with the Constitution (article 1, section 11), which requires that the proof shall be evident of a capital crime, or bail will be granted. This provision of the Constitution has been completely filled by the proof in this case. The judgment is affirmed.
Affirmed. *Page 196